Citation Nr: 0002787	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-16 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for nicotine addiction.  

2.  Entitlement to service connection for alcohol addiction.  

3.  Entitlement to service connection for other drug 
addictions.  

4.  Entitlement to service connection for a foot disability.  

5.  Entitlement to an increased disability rating for 
service-connected anxiety reaction, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1954 
to June 1958 and from August 1958 to October 1966.  

In December 1996, the Board of Veterans' Appeals (Board) 
remanded to the RO for additional evidentiary development the 
issues of entitlement to service connection for a foot 
disability, entitlement to service connection for a deviated 
nasal septum, and entitlement to a disability evaluation 
greater than 10 percent for service-connected anxiety 
reaction.  In January 1998, the Board granted service 
connection for a deviated nasal septum and again remanded the 
other two issues for further development.  In June 1998, the 
RO assigned a noncompensable rating for the service-connected 
deviated nasal septum.

In a letter to his representative, which was forwarded to the 
RO in October 1998, the veteran appeared to raise the issues 
of entitlement to service connection for a duodenal ulcer, 
residuals of an eardrum injury, residuals of a foot or leg 
injury, post-traumatic stress disorder, hyperplasia of the 
palate, calcific tendonitis of the left shoulder, and chronic 
rhinitis.  Review of the claims folder indicates that, in the 
December 1996 decision, the Board denied service connection 
for a disability manifested by hyperplasia of the palate, for 
calcific tendonitis of the left shoulder, and for a 
disability manifested by nasal drip.  Additionally, by an 
October 1992 rating action, the RO previously denied service 
connection for residuals of an eardrum injury, residuals of a 
foot and leg injury, and post-traumatic stress disorder.  
Moreover, in a January 1970 decision, the Board denied 
service connection for duodenal ulcer disease.  Given these 
prior actions, the question of whether new and material 
evidence has been received sufficient to reopen claims of 
entitlement to service connection for a duodenal ulcer, 
residuals of an eardrum injury, residuals of a foot and leg 
injury, post-traumatic stress disorder, hyperplasia of the 
palate, calcific tendonitis of the left shoulder, and chronic 
rhinitis are referred to the RO for appropriate action.  

The appeal regarding the issues of entitlement to service 
connection for tobacco (nicotine), alcohol, and other drug 
addictions arises from a November 1998 rating action of the 
Columbia, South Carolina, regional office (RO).  


FINDINGS OF FACT

1.  Nicotine addiction was not manifested during service and 
has not otherwise been attributed to service or to service-
connected disability by competent medical authority.  

2.  The veteran did not file a claim of service connection 
for alcohol and other drug abuse on or before October 31, 
1990.

3.  No competent evidence has been received which associates 
chronic alcohol abuse with service-connected disability.  

4.  No competent evidence has been received which associates 
any other drug addiction with service-connected disability.  


CONCLUSIONS OF LAW

1.  The claim of service connection for nicotine dependence 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).

2.  The claim of service connection for alcohol addiction is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310(a) (1999); VAOPGCPREC 2-98 (Feb. 10, 
1998); VAOPGCPREC 2-97 (Jan. 16, 1997).  

3.  The claim of service connection for other drug addictions 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a) (1999); VAOPGCPREC 2-98 
(Feb. 10, 1998); VAOPGCPREC 2-97 (Jan. 16, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Nicotine Addiction

The veteran's claim for service connection for nicotine 
addiction was received at the RO in October 1998.  According 
to the law in effect for claims filed after June 9, 1998, "a 
veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service for purposes of . . . [Chapter 11 benefits] on the 
basis that it resulted from injury or disease attributable to 
the use of tobacco products by the veteran during the 
veteran's service."  38 U.S.C.A. § 1103(a) (Supp. 1999).  
However, this provision is not to be construed as precluding 
the establishment of service connection for disability or 
death from a disease or injury which is otherwise shown to 
have been incurred or aggravated in active military, naval, 
or air service or which became manifest to the requisite 
degree of disability during any applicable presumptive 
period.  38 U.S.C.A. § 1103(b) (Supp. 1999).  

In the notice of disagreement which was received in December 
1998, the veteran reported that he continued his "craving of 
addiction . . . [for] nicotine."  He asserted that, when he 
first entered the military, he was given cigarettes to smoke 
and appointed times to smoke them (i.e., by the expression, 
"the smoking lamp is lit").  Additionally, he maintains 
that, while on board ships on which he served, the price of 
cigarettes was made cheaper.  The veteran claims that smoking 
became "a very powerful habit" and that "to this day . . . 
[he is] addicted to their use."  He also claims that the use 
of tobacco helps to ease the stress of his anxiety disorder.  
Additionally, the veteran maintains that "never once was 
[he] offered any type of therapeutic rehabilitation programs 
to help . . . [him] stop or deal with these problems."  

According to the service medical records, in December 1955, 
October 1956, and October 1957, the veteran was treated for 
upper respiratory infections.  Chest x-rays taken in November 
1955 were negative, while those taken in November 1956 showed 
a hypoplastic left first anterior rib which was considered 
not to be disabling.  Subsequent chest x-rays taken in June 
1958, August 1958, August 1960, August 1961, May and July 
1962, and January and April 1964 were negative.  Thereafter, 
in February 1965, the veteran received treatment for 
bronchitis.  Chest x-rays taken in April 1965 were negative.  
In April 1966, the veteran complained of a worsening cough as 
well as a head cold (including headaches and dizziness).  At 
that time, he reported that he had stopped smoking.  Chest 
x-rays were negative.  An April 1966 record notes that the 
veteran had a "markedly deviated nasal septum associated 
with frequent URIs" (upper respiratory infections).  An 
impression of allergic rhinitis was given at that time.  The 
veteran was instructed to stop smoking.  

The veteran was separated from active military duty in 
October 1966.  Chest x-rays taken several months later in 
January 1967 were negative.  At a VA examination conducted in 
the following month, the veteran reported that he smoked one 
pack of cigarettes per day.  Physical examination 
demonstrated a normal respiratory system.  Chest x-rays were 
also normal.  No tobacco-related disability was diagnosed.  

In May 1969, the veteran reported that he had stopped 
smoking.  Subsequently, at a VA nose and sinuses examination 
conducted in April 1997, the veteran reported that he smoked 
two packs of cigarettes per day.  

Significantly, the claims folder contains no competent 
evidence of the development of a nicotine dependence during 
service.  In fact, the most recent post-service medical 
reports fail to provide competent evidence of the current 
presence of a nicotine dependence.  Without competent medical 
evidence of the development of nicotine addiction due to 
other than tobacco use, the claim for service connection must 
be denied.  38 U.S.C.A. § 1103(a) (Supp. 1999).  

Alcohol and Other Drug Addictions

The veteran's claim for service connection for alcohol and 
drug addictions was also received at the RO in October 1998.  
As to such claims filed after October 31, 1990, the law 
prohibits an award of VA compensation for disability due to 
drug or alcohol abuse, whether the claim is based on direct 
or secondary service connection.  38 U.S.C.A. §§ 105(a), 1131 
(West 1991); 38 C.F.R. §§ 3.301, 3.310(a) (1998); VAOPGCPREC 
2-97 (Jan. 16, 1997); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  However, a claimant may be granted service 
connection for purposes of obtaining VA benefits other than 
compensation, if entitlement to secondary service connection 
for drug or alcohol abuse is demonstrated pursuant to 
38 C.F.R. § 3.310(a).  VAOPGCPREC 2-98 (Feb. 10, 1998); 
Barela v. West, 11 Vet. App. 280 (1998).

In his notice of disagreement, the veteran expressed his 
continued "craving of addictions for . . . alcohol, . . . 
valium, lithium, and other tranquilizing drugs."  He 
asserted that he was "introduced" to alcohol such as beer 
and liquor and "at the early age of 17 learn[ed] to feel 
what it was like to be intoxicated."  He claimed that the 
military supplied alcohol at "all gatherings" (e.g., at 
ship and station parties) and was "always helpful in helping 
us or me to obtain alcohol" (e.g., allowing the purchase of 
up to one gallon of liquor tax free).  The veteran also 
maintained that his "first experience" with tranquilizing 
drugs occurred during his naval service "or [when] treated 
by Navy doctors and Veterans Hospitals."  The veteran 
specifically cited his "many months" of hospitalization at 
the United States Naval Hospital in Charleston, South 
Carolina under medication while waiting for discharge and 
asserted that the drugs given to him then "caused further 
use of drugs and alcohol."  Additionally, the veteran 
asserted that "it became much easier to stay stoned than to 
express or feel pressure caused by panic attacks."  He also 
claims that alcohol helped ease the stress of his anxiety 
disorder.  Additionally, the veteran maintains that "never 
once was [he] offered any type of therapeutic rehabilitation 
programs to help . . . [him] stop or deal with these 
problems."  

Furthermore, in a statement received at the RO in October 
1998, a paralegal and law clerk at the institution where the 
veteran had been incarcerated stated that, when he became 
acquainted with the veteran "in society and prior to his 
current incarceration, he appeared to be a heavy user of 
drugs and alcohol whereby he was frequently incoherent, and 
his personality was unpredictable."  

The service medical records are negative for any references 
whatsoever to alcohol or other drug abuse.  Following the 
veteran's October 1966 retirement from active military duty, 
he was afforded a VA neuropsychiatric examination in February 
1967 at which time he denied drinking.  Over two years later 
in May 1969, the veteran reported that he had "given up 
drinking."  

Subsequent medical reports reflect hospitalization in 
pertinent part in September 1977 for chronic alcohol abuse as 
well as outpatient treatment between May 1978 and May 1980 
for increased alcohol consumption.  At a VA mental disorders 
examination conducted in June 1992, the veteran reported 
having "a long history of . . . alcohol abuse that he has 
just gotten under some control in the last five years."  
According to the report of the April 1997 VA nose and sinuses 
examination, the veteran was not drinking alcohol at that 
time "due to incarceration."  At the VA mental disorders 
examination which was conducted on the same day, the veteran 
reported that he first drank alcohol at the age of 14 and 
that he drank heavier after he enlisted in the Navy.  

Additionally, an August 1978 medical report reflects 
treatment for drug and marijuana abuse.  An August 1991 
medical record noted a diagnosis of poly-drug abuse.  At a 
June 1992 VA general medical examination, the veteran 
reported having a history of polysubstance abuse.  The 
examiner diagnosed, in relevant part, a history of 
polysubstance abuse.  At the VA mental disorders examination 
conducted approximately one week later, the veteran reported 
having "a long history of drug . . . abuse that he has just 
gotten under some control in the last five years."  At the 
conclusion of the evaluation, the examiner reiterated that 
the veteran had "a history with drug abuse."  

Subsequently, in March 1993, the veteran received outpatient 
treatment for poly-drug abuse.  At the April 1997 VA mental 
disorders examination, the veteran reported that he had used 
marijuana throughout the 1970s, that he had stopped in 1985, 
and that he used substance drugs throughout the 1980s.  The 
examiner, who diagnosed in relevant part, marijuana, cocaine, 
sedative, hypnotic, and opiate dependency, expressed his 
opinion that the veteran's "biggest problem is his drug 
dependence."  

The Board acknowledges the veteran's assertions that alcohol 
and drugs ease the pressure and stress of his 
service-connected anxiety reaction.  Additionally, the Board 
notes that pertinent post-service medical records reflect 
treatment for chronic alcohol abuse and for drug dependency.  
Significantly, however, the claims folder contains no 
competent medical evidence associating either the veteran's 
chronic alcohol abuse or his drug dependency with his 
service-connected anxiety reaction.  Although the veteran has 
asserted, in essence, that this service-connected disability 
has caused him to develop alcohol and drug abuse, he is not 
competent to provide evidence of such an association.  

In this regard, the Board notes that, where an issue is 
factual in nature (e.g., whether an incident or injury 
occurred in service), competent lay testimony, including the 
veteran's testimony, may constitute sufficient evidence to 
establish a well-grounded claim; however, if the 
determinative issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  See Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  However, where the issue does not require medical 
expertise, lay testimony may be sufficient.  See Layno v. 
Brown, 6 Vet.App. 465, 469 (1994).  

The claims folder contains no competent evidence associating 
either the veteran's chronic alcohol abuse or other drug 
dependency with his service-connected anxiety reaction.  
Therefore, his claims for service connection for alcohol and 
other drug addictions must be denied.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999); and 
VAOPGCPREC 2-98 (February 10, 1998).  


ORDER

Service connection for nicotine addiction is denied.  

Service connection for alcohol addiction is denied.  

Service connection for drug addiction is denied.  


REMAND

As noted in the January 1998 remand, the veteran has 
consistently contended throughout the current appeal that his 
pes planus underwent a worsening during his active military 
duty.  Also, as the Board pointed out in the January 1998 
remand, the veteran is competent to describe increased 
symptoms and worsening of the flatness of his feet during 
service.  See Falzone v. Brown, 8 Vet.App. 398 (1995).  Given 
the veteran's competent assertions that his foot problems 
(including flatness) worsened during his active military 
duty, the Board concluded in January 1998 that further 
evidentiary development was necessary.  In particular, the 
Board cited the need for a medical opinion (concerning the 
possibility of a worsening of the veteran's pes planus during 
his active service).  

Furthermore, with regard to the veteran's claim of 
entitlement to a disability evaluation greater than 
10 percent for his service-connected anxiety reaction, the 
Board noted in the January 1998 remand that the VA 
psychiatric examination which was conducted in April 1997 
pursuant to the Board's original remand of this rating issue 
failed to provide sufficient evidence to adequately evaluate 
this service-connected disability.  

Consequently, in the January 1998 remand, the Board asked the 
RO to obtain copies of records of treatment that the veteran 
had received for his service-connected anxiety disorder since 
April 1997 as well as records of treatment received for his 
foot condition since his discharge from service.  Also, the 
Board asked the RO to schedule the veteran for an examination 
by a podiatrist who, after reviewing the claims folder, could 
render an opinion as to whether the veteran's pes planus 
underwent a worsening during military service beyond its 
naturally expected course.  The examiner was also asked to 
attempt to reconcile the veteran's assertions and history 
with the medical findings and conclusions contained in the 
claims file.  Additionally, the Board asked the RO to 
schedule the veteran for a VA psychiatric examination which 
was to include mental status findings necessary to apply both 
the old and new rating criteria.  38 C.F.R. § 4.132 (1996); 
38 C.F.R. § 4.130 (1999).  Additional findings to be made by 
the examiner, as set forth in the Board's January 1998 
remand, included a complete multi-axial evaluation, an 
opinion as to the degree of industrial inadaptability due to 
the service-connected disability, and a discussion of the 
veteran's social impairment (as it affects industrial 
adaptability).  

While records of medical treatment that the veteran had 
received were obtained and associated with the claims folder, 
reports of VA foot and psychiatric examinations are not 
included in the claims folder.  Documentation contained in 
the claims folder indicates that the veteran failed to report 
to these scheduled evaluations.  In this regard, the Board 
notes that the January 1998 letter in which the RO asked the 
veteran to provide information regarding treatment he had 
received for his service-connected anxiety disorder since 
April 1997 was sent directly to him at his address.  However, 
the notice of the scheduling of the VA orthopedic and 
psychiatric examinations was mailed to the veteran in care of 
another person at a different address.  These facts raise the 
question of whether the veteran actually received 
notification of the scheduling of these two VA evaluations.  

Furthermore, in a July 1998 statement, argument was made 
that, even though incarcerated, the veteran should be 
accorded the same assistance as his fellow, non-incarcerated 
veterans.  See, e.g., Wood v. Derwinski, 1 Vet.App. 406 
(1991) and Bolton v. Brown, 8 Vet.App. 185 (1995).  Indeed, 
the Board notes that the Court has cautioned "those who 
adjudicate claims of incarcerated veterans to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care 
and consideration given to their fellow veterans."  Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991).  In a subsequent 
decision which affirmed this need to tailor assistance to 
incarcerated veterans, the Court explained that, "where the 
Secretary has determined that . . . [a] veteran is not 
available to participate in a VA examination under regular 
conditions, and in keeping with the 'caution' of Wood, supra, 
a remand is required to provide the Secretary with another 
opportunity to fulfill his statutory duty to assist th[e] . . 
. appellant in developing the facts of his claim."  Bolton 
v. Brown, 8 Vet.App. 185, 191 (1995).  

While VA does not have the authority under 38 U.S.C. § 5711 
to require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him.  See, Bolton at 191.  In the 
present case, the RO's effort of simply contacting the 
veteran at an address where he was presumably not 
incarcerated to notify him of the time and place of the VA 
examinations at the local VAMC does not meet VA's duty to 
assist incarcerated veterans.  Significantly, no attempt 
appears to have been made to examine the veteran at the 
correctional facility where he was incarcerated.  

In any event, according to documentation recently received 
and associated with the veteran's claims folder, the veteran 
was released in April 1999.  He should therefore be available 
to report for VA psychiatric and podiatry examinations.  
Consequently, in light of the previous inadequate attempts to 
schedule the veteran for VA examinations, the Board concludes 
that another remand is necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998) (a remand by the Board imposes upon 
the Secretary a concomitant duty to ensure compliance with 
the terms of the remand).  On this remand, the veteran will 
be given the opportunity to submit additional pertinent 
evidence and to report for VA psychiatric and podiatry 
examinations.  

As noted in the introduction to this decision, the Board 
granted service connection for a deviated nasal septum in 
January 1998.  By a June 1998 rating action, the RO assigned 
a noncompensable evaluation for the veteran's 
service-connected deviated nasal septum, effective from March 
1993.  The agency notified the veteran of this rating in a 
June 1998 letter.  Thereafter, in a letter written to his 
representative (who then forwarded the document to the RO in 
October 1998), the veteran claimed that he "filed a notice 
of disagreement of the rating given by the regional office 
due to [the] deviated nasal septum granted . . . by B.V.A."  
Although the claims folder does not contain the referenced 
notice of disagreement, the Board concludes that the 
veteran's statement (regarding the existence of a notice of 
disagreement) may be construed as a notice of disagreement 
itself with the noncompensable rating assigned to his 
service-connected deviated nasal septum.  Significantly, 
however, a complete and thorough review of the claims folder 
reveals that the RO has not furnished the veteran with a 
statement of the case concerning this rating issue.  Where a 
notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case.  38 C.F.R. § 19.26 
(1999).  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Godfrey v. Brown, 
7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet.App. 238 
(1999).  

In view of the foregoing, the veteran's case is REMANDED to 
the RO for the following development:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for his service-connected anxiety 
reaction in recent years and for his foot 
condition since his discharge from active 
military duty.  The RO should assist the 
veteran in accordance with 38 C.F.R. 
§ 3.159 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the extent of his 
service-connected anxiety reaction.  In 
conjunction with the examination, the 
examiner must review the claims folder, a 
copy of this remand, and both the old and 
new rating criteria.  See 38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.130 (1999).  
Such tests as the examiner deems 
necessary should be performed.  For the 
examiner's convenience, the revised 
regulations are set forth as follows:

General Rating Formula For Mental 
Disorders:

Total occupational and social 
impairment, due to such symptoms 
as:  gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.     100%

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships.     70%

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.     50%

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).     
30%

Occupational and social impairment 
due to mild or transient symptoms 
which decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or symptoms 
controlled by continuous 
medication.     10%

A mental condition has been formally 
diagnosed, but symptoms are not 
severe enough either to interfere 
with occupational and social 
functioning or to require continuous 
medication.     0%

38 C.F.R. § 4.130 (1999).  The examiner 
should also enter a complete multi-axial 
evaluation, including a global assessment 
of functioning (GAF) score, along with an 
explanation of the significance of the 
assigned score.  Furthermore, the 
examiner should provide an opinion as to 
the degree of industrial impairment due 
to the veteran's service-connected 
anxiety reaction.  Social impairment, as 
it affects industrial adaptability, 
should also be discussed.  

3.  The veteran should be afforded a VA 
podiatry examination to determine the 
nature and etiology of any foot disorder 
he may have.  After reviewing the claims 
folder and examining the veteran, the 
examiner should discuss the etiology of 
any foot disorder found on examination.  
Specifically with regard to any pes 
planus noted at the evaluation, the 
examiner should provide an opinion as to 
whether this condition underwent a 
worsening during the veteran's military 
service beyond its naturally expected 
course.  The examiner should attempt to 
reconcile the veteran's assertions and 
history with the medical findings and 
conclusions contained in the claims 
folder.  

4.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the issues of 
entitlement to service connection for a 
foot disability and entitlement to a 
disability evaluation greater than 
10 percent for the service-connected 
anxiety reaction.  In adjudicating this 
rating claim, the RO should consider all 
potentially applicable rating criteria, 
including the psychiatric disabilities 
rating criteria in effect prior to, and 
following, November 7, 1996.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond.  

5.  With regard to the issue concerning 
the rating assigned to the 
service-connected deviated nasal septum, 
the RO should undertake any additional 
development deemed necessary.  If the 
claim remains denied and the veteran has 
not withdrawn his notice of disagreement, 
the RO should furnish the veteran and his 
representative with a statement of the 
case regarding this issue.  See 38 C.F.R. 
§ 19.26 (1999).  

6.  If and only if the veteran thereafter 
submits a timely substantive appeal on 
the issue concerning the rating assigned 
to the service-connected deviated nasal 
septum, the RO should then prepare the 
claim for return to the Board for further 
appellate review.  

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



